Order entered May 16, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00510-CR

                        SHATTO BREONLEE COLEMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-80528-2013

                                            ORDER
       We GRANT the trial court clerk’s May 13, 2014 request for an extension of time to file

the clerk’s record. The time to file the clerk’s record is extended to June 30, 2014.


                                                       /s/   LANA MYERS
                                                             JUSTICE